  8:19-cr-00022-RFR-MDN Doc # 55 Filed: 01/28/21 Page 1 of 1 - Page ID # 124




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                     8:19CR22

        v.
                                                                      ORDER
ROLAND SUDBECK,

                      Defendant.


       This matter is before the Court on defendant Roland Sudbeck’s unopposed motion
to extend his self-surrender date (Filing No. 54).

       IT IS ORDERED:
       1.     Defendant Roland Sudbeck’s Unopposed Motion to Extend Self-Surrender
              Date (Filing No. 54) is granted;
       2.     Defendant shall report no later than 2:00 p.m. on Monday, April 5, 2021, to
              the institution designated by the U.S. Bureau of Prisons; and
       3.     The Clerk shall deliver a certified copy of this Order to the U.S. Marshal for
              this district.


       Dated January 28, 2021.

                                                     BY THE COURT:



                                                     Robert F. Rossiter, Jr.
                                                     United States District Judge
